DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08/15/2022 has been entered and accepted. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new rejection over SAKAI (US 20210023656 A1) in view of Webster (US 20160039045 A1) is made. A full rejection can be found below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “high-energy machining beam”. However, the applicant fails to disclose how much energy a beam should contain to be considered “high-energy” and one of ordinary skill in the art would be unable to how much energy a beam would need to read on the limitations. For purposes of examination, the term “high-energy machining beam” will be interpreted as a laser beam according to Page 1 Lines 18-20 and Page 16 Lines 3-5 of the applicant submitted specifications. Claims 3-20 are rejected upon their dependency on claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 5-6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over SAKAI (US 20210023656 A1) in view of Webster (US 20160039045 A1).
Regarding claim 1, SAKAI (US 20210023656 A1) teaches a method for carrying out and monitoring a machining process of a first workpiece and a second workpiece for joining the first and second workpieces using a high-energy machining beam (Figures 5 and 9), wherein the method comprises the steps: 
positioning the second workpiece (upper metal plate 31) on a top side of the first workpiece (lower metal plate 32) at a target position for joining the workpieces (Paragraph 72; the laser welding device 10 welds the upper metal plate to a lower metal plate in the vertical direction); 
providing a high-energy machining beam that has an optical axis (Paragraph 135; laser beam L contains an optical axis), and projecting the machining beam on a current machining area (Paragraph 144; laser beam L is emitted to the weld portion 35); 
See 112b rejection above for “high-energy machining beam”.
generating a measuring beam in at least one optical coherent tomograph (Paragraph 67; optical interferometer 12 outputs a measurement beam S), 
The specific use of an optical coherent tomograph to measure the gap between two workpieces being welded together by a laser is known in the art as evidenced by ALBERT (US 20170259373 A1).
the measuring beam being couplable into the machining beam (Paragraph 81; measurement beam S is concentrically and coaxially aligned with laser beam L by beam splitter 25); 
carrying out a process measurement using the measuring beam in the current machining area during machining of the workpieces using the machining beam (Paragraphs 91-93; measurement beam S output from the optical interferometer 12 is concentrically and coaxially aligned with the laser beam L and is emitted measurement unit 14 determines the depth of the keyhole 37), 
Paragraph 91 further teaches that laser welding and the measurement of the depth of penetration is performed simultaneously.
wherein the process measurement is a monitoring measurement that is carried out in the current machining area while the machining beam strikes at least one of the workpieces in order to machine the workpieces (Paragraphs 91-93; measurement beam S output from the optical interferometer 12 is concentrically and coaxially aligned with the laser beam L and is emitted measurement unit 14 determines the depth of the keyhole 37);
Paragraph 91 further teaches that laser welding and the measurement of the depth of penetration is performed simultaneously.
carrying out a control measurement using the measuring beam on at least a portion of at least one of the workpieces (Paragraph 99; the recess depth is measured by emitted the measurement beam S to the weld beam 38), wherein the process measurement and the control measurement are carried out by the same coherent tomograph and by a single measuring beam (Paragraph 92 and 106; measurement beam S performs both the measurement to determine the depth of the keyhole and the gap between the upper metal plate 31 and the lower metal plate 32); 
and determining a distance between the first workpiece and the second workpiece for detecting a gap that is possibly present between the workpieces, based on the result of the control measurement (Paragraph 117-118; determination unit 17 determines whether there is a gap between the upper metal plate 31 and the lower metal plate 32 and the amount of gap is calculated).
Fails to teach:
inserting the first workpiece into a workpiece holder; 
Webster (US 20160039045 A1) teaches a laser apparatus used to measure keyhole dynamics using interferometry, wherein:
inserting the first workpiece into a workpiece holder (Paragraph 39; the welding system uses a fixture or clamp to hold the workpieces);
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified SAKAI with Webster and used a fixture or clamp to hold the workpieces. This would have been done so that the distance between the optics and the workpiece is known (Webster Paragraph 39) and to stabilize the workpieces during welding.
	 
	Regarding claim 3, Sakai as modified teaches the method according to claim 1, wherein
the measurement beam is used to measure the depth from a predetermined reference surface (Paragraphs 140-141)
Webster further teaches: 
carrying out the control measurement, using the optical coherent tomograph (Paragraph 37; reference position is calculated by means of optical coherence tomography), at least in part during the machining of the workpieces (Paragraph 39; the reference position may be calibrated during the welding process).
It would have been obvious for the same motivation as claim 1.

	Regarding claim 5, Sakai as modified teaches the method according to claim 1.
	the measurement beam is used to measure the depth from a predetermined reference surface (Paragraphs 140-141)
	Webster further teaches: 
the control measurement (measuring information to calculate gap height) includes at least one determination of the position of the workpiece holder (Paragraph 39; distance between fixture to hold workpiece(s) and optics is known), 
the control measurement being carried out, at least in part, before the first workpiece is inserted (Paragraph 39; the reference position may be calibrated before the welding process).
It would have been obvious for the same motivation as claim 1.

	Regarding claim 6, Sakai as modified teaches the method according to Claim 1, wherein 
the control measurement includes at least one measurement on the top side of the first workpiece in a state in which the second workpiece is at the target position (Figure 14B Paragraph 142; thickness t to the measured value at point D is added to the thickness to determine the gap g and compared to the value at point B).
As can be seen in Figure 14B, upper metal plate 31 is already at its target position.

	Regarding claim 16, Sakai teaches a device for carrying out and monitoring a machining process of a first workpiece and a second workpiece for joining the first and second workpieces using a high-energy machining beam (Figures 5 and 9), wherein the device comprises: 
a machining unit (laser welding device) having a machining beam source for generating the high-energy machining beam (Paragraph 65; laser welding device includes a laser oscillator 11 configured to output a laser beam L),
See 112b rejection above for “high-energy machining beam”. 
which has an optical axis (Paragraph 135; laser beam L contains an optical axis), and including machining beam optics for projecting the high-energy machining beam on a current machining area (Paragraph 68; laser emitted head 20 focuses the laser beam L on the welding target 30), 
and at least one optical coherent tomograph for generating a measuring beam (Paragraph 67; optical interferometer 12 outputs a measurement beam S)
The specific use of an optical coherent tomograph to measure the gap between two workpieces being welded together by a laser is known in the art as evidenced by ALBERT (US 20170259373 A1).
that is couplable into the machining beam optics (Paragraph 81; measurement beam S is concentrically and coaxially aligned with laser beam L by beam splitter 25), wherein the device is configured: 
in an inserted state of the first workpiece (lower metal plate 32) in which the second workpiece (upper metal plate 31) is positioned on a top side of the first workpiece at a target position for machining the workpieces (Paragraph 72; the laser welding device 10 welds the upper metal plate to a lower metal plate in the vertical direction), 
to carry out at least one process measurement using the measuring beam during machining of the workpieces using the machining beam (Paragraphs 91-93; measurement beam S output from the optical interferometer 12 is concentrically and coaxially aligned with the laser beam L and is emitted measurement unit 14 determines the depth of the keyhole 37), 
Paragraph 91 further teaches that laser welding and the measurement of the depth of penetration is performed simultaneously.
wherein the process measurement is a monitoring measurement that is carried out in the current machining area while the machining beam strikes at least one of the workpieces in order to machine the workpieces (Paragraphs 91-93; measurement beam S output from the optical interferometer 12 is concentrically and coaxially aligned with the laser beam L and is emitted measurement unit 14 determines the depth of the keyhole 37);
Paragraph 91 further teaches that laser welding and the measurement of the depth of penetration is performed simultaneously.
to carry out a control measurement using the measuring beam on at least a portion of at least one of the workpieces (Paragraph 99; the recess depth is measured by emitted the measurement beam S to the weld beam 38), wherein the process measurement and the control measurement are carried out by the same coherent tomograph and by a single measuring beam (Paragraph 92 and 106; measurement beam S performs both the measurement to determine the depth of the keyhole and the gap between the upper metal plate 31 and the lower metal plate 32); 
and to determine a distance between the first workpiece and the second workpiece, based on the result of the control measurement, in order to detect a gap that is possibly present between the workpieces (Paragraph 117-118; determination unit 17 determines whether there is a gap between the upper metal plate 31 and the lower metal plate 32 and the amount of gap is calculated).
Sakai fails to teach:
a workpiece holder into which at least the first workpiece is insertable; 
Webster (US 20160039045 A1) teaches a laser apparatus used to measure keyhole dynamics using interferometry, wherein:
a workpiece holder into which at least the first workpiece is insertable (Paragraph 39; the welding system uses a fixture or clamp to hold the workpieces);
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified SAKAI with Webster and used a fixture or clamp to hold the workpieces. This would have been done so that the distance between the optics and the workpiece is known (Webster Paragraph 39) and to stabilize the workpieces during welding.


Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over SAKAI (US 20210023656 A1) in view of Webster (US 20160039045 A1) and in further view of Cho (JPH11267872).
Regarding claim 4, Sakai as modified teaches the method according to Claim 1, wherein 
a predefined thickness of the second workpiece is used for determining the 30distance between the first workpiece and the second workpiece (Paragraph 142; thickness of the upper metal plate 31 is used to determine the gap between the upper and lower metal plates)
Sakai as modified fails to teach:
a predefined thickness of the first workpiece and a predefined thickness of the second workpiece are used for determining the 30distance between the first workpiece and the second workpiece
Cho (JPH11267872) teaches a laser welding method for welding steel plates, wherein:
a predefined thickness of the first workpiece and a predefined thickness of the second workpiece are used for determining the 30distance between the first workpiece and the second workpiece (Paragraphs 13-14; the gap amount of obtained used the plate thickness of each metal plate determined in advance).
	Gap is calculated based using predetermined thickness of each metal plate.
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Sakai to incorporate the teachings of Cho and use both the thickness of the first workpiece and second workpiece for calculating the gap between the first and second workpiece. This would have been done so that inverting the positions of the upper and lower metal plates before welding or performing measurement from the bottom workpiece would still result in an accurate calculation of the gap. 

Regarding claim 18, Sakai as modified teaches the device according to claim 16, further including 
a control unit (controller 15) that is configured to determine the distance between the first workpiece and the second workpiece based on the result of the control measurement and based on a predefinable thickness of the second workpiece (Paragraph 142; thickness of the upper metal plate 31 is used to determine the gap between the upper and lower metal plates).
	Sakai fails to teach:
a control unit that is configured to determine the distance between the first workpiece and the second workpiece based on the result of the control measurement and based on a predefinable thickness of the first workpiece and a predefinable thickness of the second workpiece.
Cho (JPH11267872) teaches a laser welding method for welding steel plates, wherein:
a control unit that is configured to determine the distance between the first workpiece and the second workpiece based on the result of the control measurement and based on a predefinable thickness of the first workpiece and a predefinable thickness of the second workpiece (Paragraphs 13-14; the gap amount of obtained used the plate thickness of each metal plate determined in advance).
	Gap is calculated based using predetermined thickness of each metal plate.
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Sakai to incorporate the teachings of Cho and use both the thickness of the first workpiece and second workpiece for calculating the gap between the first and second workpiece. This would have been done so that inverting the positions of the upper and lower metal plates before welding or performing measurement from the bottom workpiece would still result in an accurate calculation of the gap. 


Claims 7-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SAKAI (US 20210023656 A1) in view of Webster (US 20160039045 A1), and in further view of TAKIMOTO (JP 2001071162 A).
	Regarding claim 7, Sakai as modified teaches the method according to claim 6.
	Sakai as modified fails to teach: 
for at least a portion of the control measurement, on the top side of the first workpiece a measuring beam is at least partially guided through a hole in the second workpiece that is provided in the second workpiece independently of the machining of the workpieces.
TAKIMOTO teaches a welding method for welding steel plates by irradiating a laser beam, wherein:
	Through holes (11,21) are formed in one steel plate W1 along a welding line L. The step of forming holes A01 is separate and independent from the step of machining of the workpieces A03 where the steel plates W1 and the other steel plate W2 are irradiated along the welding line L (Paragraph 7). As can be seen in Figure 1, the through holes are formed on the top side of the top workpiece.
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Sakai to incorporate the teachings of TAKIMOTO and add through holes to the second workpiece that is provided independently of the machining of the workpieces. This would be done to reduce the amount of spatter that is generated during welding (Takimoto Paragraph 10).
	Sakai teaches that the measurement beam gyrates to a position in front of the center of the optical axis of the laser beam L in the welding direction to determine the amount of gap between the upper and lower metal plates (Sakai Paragraph 139-141). Thus, because Takimoto teaches that the through holes are formed along the welding line, the measuring beam for the control measurement would be at least partially guided through the through holes. 

	Regarding claim 8, Sakai as modified teaches the method according to Claim 7. 
	TAKIMOTO further teaches:
	the hole in the second workpiece (W1) is 15welded closed on the top side of the first workpiece after the measurement (Paragraph 7; step A03).
	The laser beam welds along the welding line where the through holes were formed. This means the holes are welded closed.
	It would have been obvious for the same motivation as claim 7.	
	
Regarding claim 20, Sakai as modified teaches a method for manufacturing a workpiece for use in a method according to Claim 1.
Sakai fails to teach:
which is configured to be joined to another workpiece along a joining seam using a high-energy machining beam, comprising the steps: producing a workpiece blank; and providing the workpiece blank with multiple holes along a course that a future joining seam is to follow.
TAKIMOTO teaches a welding method for welding steel plates by irradiating a laser beam,
	for manufacturing a workpiece (steel plate W1) which is configured to be joined to another workpiece (steel plate W2) along a joining seam (welding line L) using a high-15energy machining beam (Paragraph 9), comprising the steps: producing a workpiece blank (steel plate W1); and providing the workpiece blank with multiple holes (Paragraph 9; through holes 11 and 21 are formed along the welding line L) along a course that a future joining seam (welding line L) is to follow (Paragraph 9; laser beam B is irradiated from one side along the welding line L).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Sakai to incorporate the teachings of TAKIMOTO and add through holes to the second workpiece along a joining seam which is to be welded in the future. This would be done to reduce the amount of spatter that is generated during welding (Takimoto Paragraph 10).


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over SAKAI (US 20210023656 A1) in view of Webster (US 20160039045 A1), and in further view of Miyamoto (US 20130218321 A1).
Regarding claim 9, Sakai as modified teaches the method according to Claim 1.
Sakai fails to teach:
for the control measurement, at least one test machining of the workpieces that is different from the machining of the workpieces is carried out.
Miyamoto teaches a laser machining apparatus and control device that reduce machining defects, wherein:
	carrying out a test machining at any position in a non-product region (Paragraph 27)
	the test machining consisting of:
	measuring the thickness of the workpiece by measuring the reflected light intensity (Figure 3; S20)
this reflected light intensity decreases when the workpiece is completely pierced (Paragraph 31) 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Sakai to incorporate the teachings of Miyamoto and add a test machining of the workpieces that is different from the machining of the workpieces carried out before taking control measurements. This would be done to check if the material and the plate thickness of the workpieces are those of desired machining objects on the basis of the reflected light intensity (Miyamoto Paragraph 19).

	Regarding claim 10, Sakai as modified teaches the method according to claim 9.
	Miyamoto further teaches:
the test machining takes place through both workpieces in such a way that a bottom side of the first workpiece is penetrated at certain points (Paragraph 31).
Reflected light intensity decreases when the workpiece is completely pierced (Paragraph 31); this means the bottom side of the first workpiece (lower workpiece 7) was pierced, as both workpieces would need to be pierced to decrease the reflected light intensity.  
It would have been obvious for the same motivation as claim 9.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over SAKAI (US 20210023656 A1) in view of Webster (US 20160039045 A1), and Miyamoto (US 20130218321 A1) and in further view of Degawa (US 6528756 B2).
	Regarding claim 11 Sakai as modified teaches the method according to claim 9.
	Sakai fails to teach:
after the test machining, an area in which the test machining has been carried out is welded closed using the machining beam.
Degawa teaches a laser welding processing of welding together overlapped plated steel sheets, wherein:
Slits 4b are formed intermittently in parts of the upper plated steel sheet 4 (Figure 3; Paragraph 41) for the purpose of allow vapors formed during welding in the joining surfaces of the plated steel sheets to escape (Paragraph 13).
The laser process then stops the slits 4b with molten metal 24 so that the upper plated steel sheet 4 can be finally restored to its original appearance where the slits 4b are not formed (Paragraph 49).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Sakai to incorporate the teachings of Degawa and welded closed the test machining after test machining had been carried out. This would be done to restore the original appearance of the plates before the holes were created (Degawa Paragraph 49).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over SAKAI (US 20210023656 A1) in view of Webster (US 20160039045 A1), and Miyamoto (US 20130218321 A1) and in further view of Verhaeghe (SPOT SIZE LASER QUALITY AND WELDING PERFORMANCE, November 4th 2005, TWI).
Regarding claim 12, Sakai as modified teaches the method according to Claim 9.
Sakai fails to teach: 
the machining of the workpieces and the test machining are carried out using machining beams that have different beam diameters.
Verhaeghe teaches that spot size and laser beam quality have an impact on welding performance, wherein:
differing beam diameter spot sizes result in differing penetration at different cutting speeds (Pages 7-11; effect of spot size).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Sakai to incorporate the teachings of Verhaeghe and use a different beam diameter during test machining than during the machining of the workpiece. This would be done because differing beam diameter spot sizes have different penetration at different cutting speeds. While in general smaller beam diameters have better penetration (Figure 1), larger beam diameters results in thicker joints by nature of their larger diameters (Figure 3). The test machining requires the laser to be able to penetrate both metal plates, as taught by Paragraph 31 of Miyamoto. However, the actual welding does not require that much penetration. It only requires enough penetration to weld the two portions together. Welds with a larger joint thickness have a higher joint strength as evidenced by paragraph 34 of KOBAYASHI (US 20160136755 A1). Thus, it would be advantageous to use a different beam diameter, which is larger, during the machining than during test machining to achieve an increased joint width and strength while not compromising the cutting speed.


Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over SAKAI (US 20210023656 A1) in view of Webster (US 20160039045 A1), Miyamoto (US 20130218321 A1), and Verhaeghe (SPOT SIZE LASER QUALITY AND WELDING PERFORMANCE, November 4th 2005, TWI), and in further view of HUBER (WO 2011124671 A1). 
	Regarding claim 13, Sakai as modified teaches the method according to Claim 12.
Sakai fails to teach: 
a switchable fiber is used for generating the machining beams for the test machining and for the machining of the workpieces.
Huber teaches a method for generating a laser beam having differing beam profile characteristics, wherein:
a switchable fiber (double clad fiber 1) is used for generating the machining beams for the test machining and for the machining of the workpieces (Paragraph 36).
The diameter of the inner fiber core is less than the diameter of the outer ring fiber core (Paragraph 40; Figure 3). Paragraph 40 also states that this outer fiber core is useful for laser welding. In this case, the inner fiber core would be used for the test machining.
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Sakai to incorporate the teachings of Huber and use a switchable fiber to facilitate the changing of beam diameters of the machining beam when switching between the test machining and the machining of the workpieces. This is a known method of generating laser beams with different requirements of focus diameter, intensity distribution, or beam profile at the machining site and thus would be used for predicable and standardized results (Huber Paragraph 2).

Regarding claim 17, Sakai as modified teaches the device according to Claim 16.
Sakai fails to teach:
the machining unit has a switchable fiber through which a beam diameter of the machining beam may be changed.
Miyamoto teaches a laser machining apparatus and control device that reduce machining defects, wherein:
	carrying out a test machining at any position in a non-product region (Paragraph 27)
	the test machining consisting of:
	measuring the thickness of the workpiece by measuring the reflected light intensity (Figure 3; S20)
this reflected light intensity decreases when the workpiece is completely pierced (Paragraph 31) 
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Sakai to incorporate the teachings of Miyamoto and add a test machining of the workpieces that is different from the machining of the workpieces carried out for taking control measurements. This would be done to check if the workpieces correspond to the machining condition suitable for laser machining or not on basis of the reflected light intensity (Paragraph 7).
Verhaeghe teaches that spot size and laser beam quality have an impact on welding performance, wherein:
Differing beam diameter spot sizes have different effects on laser cutting (Figure 5 Pages 7-11; effect of spot size).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Sakai to incorporate the teachings of Verhaeghe and use a different beam diameter during test machining than during the machining of the workpiece. This would be done because differing beam diameter spot sizes have different penetration at different cutting speeds. While in general smaller beam diameters have better penetration (Figure 1), larger beam diameters results in thicker joints by nature of their larger diameters (Figure 3). The test machining requires the laser to be able to penetrate both metal plates, as taught by Paragraph 31 of Miyamoto. However, the actual welding does not require that much penetration. It only requires enough penetration to weld the two portions together. Welds with a larger joint thickness have a higher joint strength as evidenced by paragraph 34 of KOBAYASHI (US 20160136755 A1). Thus, it would be advantageous to use a different beam diameter, which is larger, during the machining than during test machining to achieve an increased joint width and strength while not compromising the cutting speed.
Huber teaches a method for generating a laser beam having differing beam profile characteristics, wherein:
the machining unit has a switchable fiber (double clad fiber 1) through which a beam diameter of the machining beam may be changed (Paragraph 36).
The diameter of the inner fiber core is less than the diameter of the outer ring fiber core (Paragraph 40; Figure 3). Paragraph 40 also states that this outer fiber core is useful for laser welding. In this case, the inner fiber core would be used for the test machining.
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Sakai to incorporate the teachings of Huber and use a switchable fiber to facilitate the changing of beam diameters of the machining beam when switching between the test machining and the machining of the workpieces. This is a known method of generating laser beams with different requirements of focus diameter, intensity distribution, or beam profile at the machining site (Huber Paragraph 2) and thus would be used for predicable and standardized results.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over SAKAI (US 20210023656 A1) in view of Webster (US 20160039045 A1), and in further view of Aiyer (US 20140233016 A1).
	Regarding claim 14, Sakai as modified teaches the method according to Claim 1.
Sakai fails to teach:
for the control measurement, at least one measurement is carried out on a bottom side of the first workpiece.
Aiyer teaches a method of measuring feature depth using optical coherence tomography, wherein:
for the control measurement, at least 5one measurement is carried out on a bottom side of the first workpiece (Paragraph 41; Figure 6B and Figure 7; 101A’’ and 304’’).
As can be seen in Figure 6B, the light beam reflects off of the bottom side of the bottom workpiece (first workpiece). The time delay/path difference delay as can be seen in Figure 7 is used to discern the relatively location of the bottom side of the first workpiece (Paragraph 42).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Sakai to incorporate the teachings of Aiyer and measure the bottom of the first workpiece by comparing the time delay/path difference delay. This is a known method of determining not only the thickness of the workpieces (Aiyer Paragraph 31) but also the gap between the workpieces (Aiyer Paragraph 5) and would be used to determine the gap between workpieces as it is a known method with predicable and standardized results.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over SAKAI (US 20210023656 A1) in view of Webster (US 20160039045 A1) and Aiyer (US 20140233016 A1) and in further view of Alpay (US 20080272096 A1).
	Regarding claim 15, Sakai as modified teaches the method according to Claim 14.
Sakai fails to teach:
for the measurement on the bottom side of the first workpiece, a measuring beam is deflected on at least a portion of the workpiece holder by use of a reflective element.
Aiyer further teaches:
for the measurement on the bottom side of the first workpiece (Figure 7; 304”), a measuring beam (light beam 101) is deflected on a reflective element (Figure 6B; beam splitter 500).
It would be obvious for the same motivation as claim 14.
Sakai as modified fails to teach:
for the measurement on the bottom side of the first workpiece, a measuring beam is deflected on at least a portion of the workpiece holder by use of a reflective element.
Alpay teaches a laser machining system, wherein:
a tilt mirror 20 is used to deflect the beam path onto the workpiece 18 (Paragraph 18)
the workpiece 18 is fixedly mounted on the part carrier 22 (Paragraph 21)
multiple fixed tilt mirrors can be mounted on the same carrier 22 (Paragraph 19).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Sakai to incorporate the teachings of Alpay and use the tilt mirrors to measure the bottom side of the first workpiece using reflective element(s) on a portion of the workpiece holder. Reflecting a laser using reflective element(s) is known in the art and one of ordinary skill would be capable of using the reflective element(s) with the measurement beam to measure the bottom side of the first workpiece, the thickness of the first workpiece, and the height of the gap between workpieces with predicable results.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over SAKAI (US 20210023656 A1) in view of Webster (US 20160039045 A1) and in further view of Alpay (US 20080272096 A1).
	Regarding claim 19, Sakai as modified teaches the device according to Claim 16.
	Sakai fails to teach:
the workpiece holder includes at least one reflective element through which the measuring beam may be directed onto a bottom side of the first workpiece.
Alpay teaches a laser machining system, wherein:
the workpiece holder (part carrier 22) includes at least 1oone reflective element (tilt mirror 20) through which the laser beam may be directed onto a bottom side of the first workpiece (Figure 2; Paragraph 18). 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Sakai to incorporate the teachings of Alpay and use the tilt mirrors to measure the bottom side of the first workpiece using reflective element(s) on a portion of the workpiece holder. Reflecting a laser using reflective element(s) is known in the art and one of ordinary skill would be capable of using the reflective element(s) to the bottom side of the first workpiece for the purpose of measuring the thickness of the first workpiece. The thickness of the first workpiece is information that is needed for the programmed process model that controls the actuators during the welding process (Paragraph 22 Albert).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761